DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 3 and 6 thru 20 have been entered into the record.  Claims 2, 4 and 5 have been cancelled.
Response to Amendment
The amendment to the specification overcomes the specification objection from the previous office action (4/1/2022).  The specification objection is withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (4/1/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
Allowable Subject Matter
Claims 1, 3 and 6 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the amendments to move the previously indicated allowable subject matter .  The closest prior art of record is Xu et al Patent Application Publication Number 2018/0146471 A1.  Xu et al disclose a method and apparatus for grouping vehicles in an Internet of Vehicles. The method comprises: a designated vehicle within a coverage area of a road-side unit (RSU) satisfying a preset condition receives first indication information of the RSU, the first indication information being set for indicating the designated vehicle to be a vehicle having a management permission to manage a vehicle group to which the designated vehicle pertains; or designated vehicles outside the coverage area of the RSU satisfying a preset condition negotiate to decide a final designated vehicle; the designated vehicle periodically broadcasts a first message set for performing vehicle grouping to the vehicles within the coverage of the RSU and/or outside the coverage of the RSU; the designated vehicle receives a second message in response to the first message; and the designated vehicle groups vehicles that send the second message to a vehicle group.
In regards to claim 1, Xu et al, taken either individually or in combination with other prior art, fails to teach or render obvious an Intelligent Transportation System (ITS) service station.  The ITS service station comprising a receiver to receive, from one or more sensors, road user information on a set of road users perceived by the sensors.  The road user information includes, for each road user in the set, a respective geographical position determined by the sensors.  The ITS service station further comprising a controller connected to the receiver and configured to determine, on the basis of said geographical positions, whether a subset of road users in the set meets a predetermined criterion of mutual proximity.  The determination of whether the subset of road users in the set meets the predetermined criterion of mutual proximity comprising the steps of calculating, from the geographical positions, distances between road users in the set.  The criterion comprises that a respective distance of a road user to each of a predetermined number of other road users in the set is smaller than a predetermined distance threshold.  The steps further include calculating, from the road user information, heading differences between headings of road users in the set  The criterion further comprises that the respective heading differences of the road user to each of the predetermined number of other road users in the set are smaller than a predetermined heading threshold.  The ITS service station further a transmitter connected to the controller and configured to transmit, when the subset comprises two or more road users, a service message indicative of the subset.
In regards to claim 13, Xu et al, taken either individually or in combination with other prior art, fails to teach or render obvious an Intelligent Transportation System (ITS) service station.  The ITS service station comprising a receiver to receive, from one or more sensors, road user information on a set of road users perceived by the sensors.  The road user information includes, for each road user in the set, a respective geographical position determined by the sensors.  The ITS service station further comprising a controller connected to the receiver and configured to determine, on the basis of said geographical positions, whether a subset of road users in the set meets a predetermined criterion of mutual proximity.  The determination of whether the subset of road users in the set meets the predetermined criterion of mutual proximity comprising the steps of calculating, from the geographical positions, distances between road users in the set.  The criterion comprises that a respective distance of a road user to each of a predetermined number of other road users in the set is smaller than a predetermined distance threshold.  The steps further include calculating, from the road user information, speed differences between speeds of road users in the set  The criterion further comprises that the respective speed differences of the road user to each of the predetermined number of other road users in the set are smaller than a predetermined speed threshold.  The ITS service station further a transmitter connected to the controller and configured to transmit, when the subset comprises two or more road users, a service message indicative of the subset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662